Citation Nr: 0424381	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special adaptive housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.

This appeal arose from a March 2001 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  (It appears that the veteran's statement 
dated December 29, 2001, was accepted as a substantive 
appeal.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the denial of the housing benefit in March 
2001, the RO issued a rating action in January 2003 which 
awarded substantial increases in the veteran's service-
connected disability evaluations.  The lumbar spine 
disability and the loss of sensation in the right and left 
lower extremities were all increased to 40 percent disabling; 
these evaluations were granted retroactive to May 11, 2000, a 
date prior to the veteran's housing claim.  

Under these circumstances, this case will be REMANDED for the 
following:

1.  The veteran should be afforded a VA 
orthopedic examination.  The examination 
should indicate whether service-connected 
disability (1) causes loss, or loss of 
use, of both lower extremities, such as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
or (2) causes loss or loss of use of one 
lower extremity together with residuals 
of organic disease or injury which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair; or (3) causes 
loss or loss of use of one lower 
extremity together with the loss of use 
of one upper extremity  which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

2.  If the decision remains adverse to 
the appellant, he and his representative 
must be provided with a supplemental 
statement of the case and be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


